1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellant,

 9 v.                                                                    NO. 30,739

10 JIM A. ZAFARANO,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Ralph D. Shamas, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   Joel Jacobsen, Assistant Attorney General
17   Albuquerque, NM

18 for Appellant

19 Hugh W. Dangler, Chief Public Defender
20 Nancy Hewitt, Appellate Defender
21 Santa Fe, NM

22 for Appellee

23                                 MEMORANDUM OPINION

24 KENNEDY, Judge.

25          The State appeals an order granting Defendant’s motion to suppress. We
1 proposed to affirm in a notice of proposed summary disposition, and the State has

2 filed a response indicating that it will not be filing a memorandum in opposition.

3 Therefore, for the reasons set forth in our notice of proposed summary disposition, we

4 affirm the order granting Defendant’s motion to suppress.

5        IT IS SO ORDERED.


6                                         ___________________________________
7                                         RODERICK T. KENNEDY, Judge

8 WE CONCUR:



 9 ___________________________
10 LINDA M. VANZI, Judge



11 ___________________________
12 TIMOTHY L. GARCIA




                                            2